DETAILED ACTION
This Office Action is in response to the applicant's amendment filed April 19th, 2021. In virtue of this communication, claims 1 and 3-8 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least two of the first conductor layers do not work electrically, and at least one of the first conductor layers works electrically.” Additionally, claim 8 recites the limitation “at least two of the first substrates do not work electrically, and at least one of the first substrates works electrically.” It is unclear what it means for at least two of the first conductor layer to not work electrically and for at least one of the first conductor layers to work electrically. Similarly, it is unclear what it means for at 
For support for this language of the amendment dated April 19, 2021, the applicant points to paragraphs 26 and 37 and Figs. 1, 5, 7, and 8 of the applicant’s original specification. The relevant part of paragraph 26 states that “The first conductor layer 12 connected to the extending part 75 may not be electrically connected to the other first conductor layers 12, the second conductor layer 22, the first electronic element 13, and the second electronic element 23.” The relevant part of paragraph 37 states that “As a material of each of the first connecting body 60 and the second connecting body 70, a metal such as Cu, can be used. As each of the substrates 11 and 21, for example, a metal substrate subjected to circuit patterning can be used. In this case, the substrates 11 and 21 also serve as the conductor layers 12 and 22, respectively.”
Based on the applicant’s drawings and description, each of the first conductors 12 of the instant application is connected to the conductive second connecting body 70 by way of the extending parts 75. It is unclear how some of the first conductors 12 would not work electrically while others would work electrically as all of the first conductors 12 and the second connecting body 70 form one connected conductive body. Are some of the first conductors 12 not electrically conductive? Which two of the first conductor layers 12 do not work electrically? Which one of the first conductor layer 12 does work electrically? Also, what makes a conductor layer work or not work electrically? Are some of the first conductor layers 12 not connected to the second connecting body 70?
among the three or more first conductor layers connected by the three or more extending parts, at least one of the first conductor layers works electrically-- and the limitation “among the three or more first substrates connected by the three or more extending parts, at least two of the first substrates do not work electrically, and at least one of the first substrates works electrically” form claim 8 has been understood to mean --among the three or more first substrates connected by the three or more extending parts, at least one of the first substrates works electrically--. 
Claims 3 and 4 recite the limitation “the extending part” at line two. With the amendment, three or more extending parts are present in claim 1. It is unclear to which of the three or more extending parts the limitations of claims 3 and 4 pertain. To just one or to all three or more? As best understood by the examiner, the limitation “the extending part has” of claims 3 and 4 has been examined as --the three or more extending parts have--.
Clams 5 recites the limitation “the first conductor layer” at line 6. With the amendment, three or more first conductor layers are present in claim 1. It is unclear to which of the three or more first conductor layers the supporting part abuts. To just one or to all three or more? As best understood by the examiner, the limitation “and abutting against the first substrate or the first conductor layer” has been examined as --and abutting against the first substrate or one of the three or more first conductor layer--.

Claims 6 and 7 are also rejected as they depend from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer et al. (US 2012/0200281 A1; hereinafter Herbsommer).


a first substrate (the substrate) (see Figs. 5A-5C and paragraph 43); 
three or more first conductor layers (501, 502b, 502c, 502d) that are provided on one side of the first substrate (the substrate) (see Fig. 5A-5C and paragraphs 39, 41, 43); 
a first electronic element 510 that is provided on one side of one of the first conductor layers 501 (see Figs. 5A-5C and paragraphs 39, 40, 42); 
a second electronic element 520 that is provided on one side of the first electronic element 510 (see Figs. 5A-5C and paragraphs 40, 42, 43); and 
a second connecting body 560 that has a second head part (middle top part of 560 as seen in Fig. 5C) provided on one side of the second electronic element 520, and three or more extending parts (three ridges 560a) extending from the second head part (middle top part of 560 as seen in Fig. 5C) to the other side and abutting against the first conductor layers (501, 502b, 502c, 502d) (see Figs. 5A-5C and paragraph 43; note that throughout the claim the “one side” and the “other side” are opposite sides), wherein 
the second connecting body 560 has a second pillar part (middle bottom part of 560 as seen in Fig. 5C) extending from the second head part (middle top part of 560 as seen in Fig. 5C) to the other side, and the second pillar part (middle bottom part of 560 as seen in Fig. 5C) is connected to the second electronic element 520 (see Figs. 5A-5C and paragraph 43), and
among the three or more first conductor layers (501, 502b, 502c, 502d) connected by the three or more extending parts (three ridges 560a), at least one of the first 
Herbsommer does not explicitly disclose the three or more extending parts abutting against the three or more first conductor layers.
However, Herbsommer discloses in paragraph 41 that “502b and 502c serve as terminals to electrical ground and path to thermal energy (heat) transfer; and set 502d serves as terminal to the switch node and the output current. It should be noted that other embodiments may have different lead configurations, especially for specific heat distribution needs.” Additionally, Herbsommer discloses in paragraph 43 that “the second clip 560 of this embodiment has a large metal area acting as heat spreader and preferably two elongated ridges (props) 560a (see FIG. 5C) along opposite clip sides in order to conduct the heat to leads 502b and 502c and from there to heat sinks in the substrate. In other embodiments with different configuration of the leads, clip 560 maybe designed to have three ridges for enhanced heat removal from the converter…Ridges 560a are formed tall enough so that they can be soldered to the lead sets 502b and 502c on opposite sides of pad 501.” Based on the disclosure of Herbsommer, the leads are understood to be critical in the thermal path for heat removal from the converter all the way to the heat sink in the substrate so a corresponding lead would obviously accompany the third ridge of the three ridge design (see MPEP 2144 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have three or more extending parts abutting 

With respect to claim 3, Herbsommer discloses the electronic module according to claim 1, wherein the three or more extending parts (three ridges 560a) have a plane-direction extending part (left and right top part of 560 as seen in Fig. 5C) extending from the second head part (middle top part of 560 as seen in Fig. 5C) in a plane direction and a height-direction extending part (elongated ridge part of 560a as seen in Fig. 5C) extending from the plane-direction extending part (left and right top part of 560 as seen in Fig. 5C) to the other side (see Figs. 5A-5C and paragraph 43). 

With respect to claim 4, Herbsommer discloses the electronic module according to claim 1, wherein the three or more extending parts (three ridges) have an extending base end part (surface of 560a that contacts 502b, 502c as seen in Fig. 5C) extending in a plane direction (see Figs. 5A-5C and paragraph 43). 

With respect to claim 5, Herbsommer discloses the electronic module according to claim 1, further comprising a first connecting body 540 that is provided on one side of the first electronic element 510 and is provided on the other side of the second 

With respect to claim 6, Herbsommer discloses the electronic module according to claim 5, wherein the first connecting body 540 has a plurality of support parts (540b and right side of 540 connected to 510) (see Figs. 5A-5C and paragraph 42). 

With respect to claim 7, Herbsommer discloses the electronic module according to claim 5, wherein each of extending parts (three ridges 560a) has a plane-direction extending part (left and right top part of 560 as seen in Fig. 5C), each of support parts (540b and right side of 540 connected to 510 as seen in Fig. 5B) has a plane-direction support part (left and right top part of 540 as seen in Fig. 5B), and the plane-direction extending part and the plane-direction support parts do not overlap with each other in a plane view (see Figs. 5A-5C and paragraphs 42, 43; note in Fig. 5A that the left and right sides of 560 at 560a do not overlap with the upper and lower sides of 540). 

With respect to claim 8, Herbsommer discloses an electronic module 500 in at least Figs. 5A-5C comprising: 

a first electronic element 510 that is provided on one side of one of the first substrates 501 (see Figs. 5A-5C and paragraphs 39, 40, 42); 
a second electronic element 520 that is provided on one side of the first electronic element 510 (see Figs. 5A-5C and paragraphs 40, 42, 43); and 
a second connecting body 560 that has a second head part (middle top part of 560 as seen in Fig. 5C) provided on one side of the second electronic element 520, and three or more extending parts (three ridges 560a) extending from the second head part (middle top part of 560 as seen in Fig. 5C) to the other side and abutting against the first substrates (501, 502b, 502c) (see Figs. 5A-5C and paragraph 43; note that throughout the claim the “one side” and the “other side” are opposite sides), 
wherein the first substrates (501, 502b, 502c) are metal substrates (see Fig. 5A-5C and paragraph 41), 
the second connecting body 560 has a second pillar part (middle bottom part of 560 as seen in Fig. 5C) extending from the second head part (middle top part of 560 as seen in Fig. 5C) to the other side, and the second pillar part (middle bottom part of 560 as seen in Fig. 5C) is connected to the second electronic element 520 (see Fig. 5A-5C and paragraph 43), and
among the three or more first substrates (501, 502b, 502c) connected by the three or more extending parts (three ridges 560a), at least one of the first substrates (501, 502b, 502c) works electrically (see Figs. 5A-5C and paragraph 39, 41; note input current (I) into pad 501 also 502b and 502c serving as electrical ground).

However, Herbsommer discloses in paragraph 41 that “502b and 502c serve as terminals to electrical ground and path to thermal energy (heat) transfer; and set 502d serves as terminal to the switch node and the output current. It should be noted that other embodiments may have different lead configurations, especially for specific heat distribution needs.” Additionally, Herbsommer discloses in paragraph 43 that “the second clip 560 of this embodiment has a large metal area acting as heat spreader and preferably two elongated ridges (props) 560a (see FIG. 5C) along opposite clip sides in order to conduct the heat to leads 502b and 502c and from there to heat sinks in the substrate. In other embodiments with different configuration of the leads, clip 560 maybe designed to have three ridges for enhanced heat removal from the converter…Ridges 560a are formed tall enough so that they can be soldered to the lead sets 502b and 502c on opposite sides of pad 501.” Based on the disclosure of Herbsommer, the leads are understood to be critical in the thermal path for heat removal from the converter all the way to the heat sink so a corresponding lead would obviously accompany the third ridge of the three ridge design (see MPEP 2144 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have three or more extending parts abutting against the three or more first conductor layers because Herbsommer the leads (which correspond to the claimed first substrates) are critical in the thermal path for heat removal from the converter all the way to the heat sinks and an additional lead would obviously accompany the third ridge of the contemplated three ridge design to provide .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                    
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829